STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                                   }
In re:  Hartwell and Egri Variance Appeal          }      Docket No. 114‐6‐05 Vtec
                                                   }
                                                   }

                                     Decision and Order

       Applicants Linda Ann Hartwell and Michael Egri appealed from a decision of the

Development Review Board (DRB) of the City of Burlington denying their application for

a variance.  Applicants are represented by Gregg H. Wilson, Esq.; the City is represented

by Kimberlee J. Sturtevant, Esq.  An evidentiary hearing was held in this matter before

Merideth Wright, Environmental Judge, who also took a site visit alone, by agreement of

the parties.  The parties were given the opportunity to submit written memoranda and

requests for findings.  Upon consideration of the evidence as illustrated by the site visit,

and of the written memoranda and requests for findings filed by the parties, the Court

finds and concludes as follows. 

       Appellant  Linda  A.  Hartwell  owns  property  with  a  single‐family  house  at  170

Ferguson Avenue in a Residential low‐density (RL) zoning district.  The parcel is fifty feet

in width and 155 feet in depth.  The required side setback is 10% or five feet with regard

to this property.  The Hartwell property is one of many similar‐sized small, flat lots created

as part of a subdivision in 1891.  Prior to Ms. Hartwell’s acquisition of the property in 1979,

the garage attached to the single‐family house on the property was converted to additional

living space.  The zoning regulations require two on‐site parking spaces for a new single‐

family residence, §10.1.8, but see §§10.1.4, 10.1.5, and 10.1.7. 

       Without consideration of the application at issue in the present appeal, the property

complies with the ordinance as to the side setback and the provision of two parking spaces

                                               1
on  site,  although  the  parking  of  two  passenger  vehicles  in  tandem  in  the  driveway  is

inconvenient with respect to the current configuration of the front steps and the front door.

       A  1984  permit  approving  an  addition  on  the  rear  of  the  house  showed  that  the

property had two on‐site parking spaces.  A 1996 application to establish a proposed home

occupation  environmental  engineering  office  with  four  employees  (three  non‐resident

employees) showed that the property had two on‐site parking spaces; a condition of that

approval required that the non‐resident employees be scheduled so that they would park

on‐site rather than on the street and so that no more than two vehicles would be parked in

the driveway at any time.  After that environmental engineering office was no longer in

operation at that location, a 1996 application to establish a bed and breakfast as a home

occupation was approved with one off‐site leased parking space at 177 Ferguson Avenue,

as well as the two tandem driveway spaces already existing on the property.  A concrete

pad on the side of the house, not associated with the driveway application at issue in the

present case, also extends into the minimum five‐foot side setback.

       A 2004 zoning permit allowed the expansion of the driveway width to exactly five

feet from the side property line.  With that expansion, the driveway width is 11ʹ 4ʺ wide,

except immediately adjacent to the front steps, which protrude into the driveway slightly

so  that  the  width  is  11ʹ  at  that  location.    The  driveway  is  37ʹ  11ʺ  long,  allowing  two

passenger vehicles to be parked in tandem.

       Mr. Egri operates a computer repair and consultation business doing business as

Macintosh Rescue and Computer Rescue Squad from an office on Pine Street; that office

has one parking space.  The business operates two minivan vehicles that are each about six

feet wide without considering their side mirrors, and about seven feet wide considering

their side mirrors.  The two minivans cannot be parked in tandem in the driveway without

extending onto the sidewalk except by parking them closer together and closer to the front

steps than Applicants prefer.  Ms. Hartwell and Mr. Egri also own a passenger vehicle: a

                                                  2
Nissan Sentra.  

       In the present application, Applicants seek approval of a variance from the side

setback requirements, for an additional 2ʹ11ʺ of driveway width, occupying nearly two‐

thirds of the required five‐foot‐wide side setback, so as to allow the two minivan vehicles

to be parked side‐by‐side rather than in tandem, and to allow more convenient access to

the front step configuration.



       In order to qualify for a variance, Applicants must meet all six requirements of

§17.1.6 of the Zoning Ordinance, the first five of which are also requirements of the state

zoning statute (24 V.S.A. §4469):

              (1) That there are unique physical circumstances or conditions, including
       irregularity,  narrowness,  or  shallowness  of  lot  size  or  shape,  or  exceptional
       topographical or other physical conditions peculiar to the particular property, and
       that unnecessary hardship is due to such conditions, and not the circumstances or
       conditions  generally  created  by  the  provisions  of  the  zoning  regulation  in  the
       neighborhood or district in which the property is located;
              (2)  That because of such physical circumstances or conditions, there is no
       possibility  that  the  property  can  be  developed  in  strict  conformity  with  the
       provisions  of  the  zoning  regulation  and  that  the  authorization  of  a  variance  is,
       therefore, necessary to enable the reasonable use of the property;
              (3)  That the appellant [has not created the hardship1 and] the unnecessary
       hardship relates to the applicant’s land, rather than personal circumstances;
              (4)  That the variance, if authorized, will not alter the essential character of
       the  neighborhood  or  district  in  which  the  property  is  located,  substantially  or
       permanently  impair  the  appropriate  use  or  development  of  adjacent  property,
       reduce  access  to  renewable  energy  resources,  nor  be  detrimental  to  the  public
       welfare;
              (5)  That the variance, if authorized, will represent the minimum variance
       that will afford relief and will represent the least deviation possible from the zoning
       regulation and from the plan; and that


     1  The text of this subsection shown in brackets appears to have been scrambled during
printing of the ordinance; the word order shown in brackets is the Court’s.

                                                3
            (6) The variance, if granted, will not result in either the extension of a non‐
       complying situation or the initiation of a nonconforming use of land.


       With respect to subsection 1, the property exhibits no unique physical circumstances

or  conditions  peculiar  to  the  property.    The  fifty‐foot  width  is  typical  of  lots  in  this

neighborhood.

       With respect to subsection 2, without the variance the property was in reasonable

use as a complying single‐family residence, and is in reasonable use as a bed‐and‐breakfast

home occupation as well, in conformity with the side setback of the zoning regulations for

which the variance is requested.

       With respect to subsection 5, the requested variance is not the minimum necessary

to  afford  relief,  as  the  vehicles  can  be  parked  in  tandem  without  encroaching  on  the

required side setback.  It is also possible, as suggested at trial, that the front door and front

steps could be redesigned to reduce the conflict between the front entrance and the area

available for parking, either by entering through the front of the house (to the left of the

driveway) or by entering through the side of the house (to the right of the driveway).

       With respect to subsection 6, the requested variance would initiate a nonconforming

use of the strip of driveway that is now part of the required side setback, and would also

extend the noncompliance, that is, the occupation of the side setback by pavement, now

represented by the concrete slab that extends into the side setback. 

       With respect to subsection 3, Applicants may be said to have created the hardship

complained of by requiring to park two relatively large vehicles in the driveway, by their

preference to leave an eighteen‐inch gap between the vehicles, and by choosing not to

reconfigure the front door location to reduce the conflict between the front steps and the

area of the driveway available for parking.  Personal inconvenience cannot be the basis for

a variance.  Sorg v. North Hero Zoning Bd. of Adjustment, 135 Vt. 423, 426 (1977).


                                                  4
       As Applicants’ parcel fails to meet at least subsections 1, 2, 5 and 6, and possibly also

subsection 3, it therefore fails to qualify for a variance from the side setback requirements

of the Zoning Ordinance.  In re Appeal of Mutchler, et al., 2006 VT 43, ¶¶9–10 (mem.); and

see In re Appeal of T & M Construction and Devel. Corp., No. 2005‐393 (Vt. Supreme Ct.,

Sept. 28, 2006) (unpublished mem.) (three‐justice panel).



       Based on the foregoing, it is hereby ORDERED and ADJUDGED that Appellant‐

Applicants’ application for a variance to extend the driveway width into the side setback

is DENIED, concluding this appeal.




       Dated at Berlin, Vermont, this 2nd day of October, 2006.




                                    ______________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                               5